DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 24 June 2022 has been entered.
Claims 1, 2, 7, 10, 13-21, 23-28 and 31-33 are currently pending.  Claims 13, 14 and 31-33 are withdrawn as being drawn to a nonelected species (claims 13, 14 and 33; the species election has restricted examination to a single analyte, i.e. glucose, and a single enzyme, i.e. glucose oxidase) and a nonelected invention (claims 31 and 32).
Claims 1, 2, 7, 10, 15-21 and 23-28 are considered here.

Withdrawn Rejections
The rejection of claims 1, 2, 7, 10, 15-21 and 23-28 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 24 June 2022.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the claimed invention measures glucose directly from a mammalian biological fluid whereas Creanga teaches measuring glucose from a processed plant sample (potato juice), and that measuring an analyte directly from a biological fluid is a complex problem not envisioned by Creanga.  This is not persuasive because the rejection is over the combination of Creanga in view of Zhang.  Creanga teaches a biosensor which is particularly useful for measuring glucose in samples containing very low glucose (because the particular redox mediator used in the device eliminates side-reactions that can interfere with such measurements), and Zhang teaches that saliva contains low levels of glucose in the range detectable by the biosensor of Creanga.  Zhang further teaches that it is highly desirable to measure glucose noninvasively via saliva, and that doing so is possible since saliva glucose correlates directly with blood glucose.  Thus, it would have been obvious in view of Creanga and Zhang to apply the glucose biosensor of Creanga to other low glucose samples such as saliva.  Applicant has not provided any specific evidence or reasoning as to why applying the biosensor of Creanga to a biological sample would be complex or unpredictable.  Moreover, the fact that Zhang teaches a glucose oxidase-based biosensor for saliva glucose measurement (and Creanga also teaches measuring glucose in a fluid containing additional substances) provides support for a reasonable expectation of success in combining the reference teachings.  There is no requirement that Creanga envisioned or suggested use of the biosensor in the context set forth in the obviousness rejection.
	Applicant further argues that the cited references do not teach use of mutarotase or invertase.  This is not persuasive because the current examination is limited to the elected species of glucose oxidase.
	Applicant further argues that one would not have a reasonable expectation of success in combining the references because the biosensor of Zhang has various differences with that of Creanga.  This is not persuasive because the cited combination does not involve in any way combining the device of Creanga with that of Zhang, but rather only using the device of Creanga with a different sample (saliva) which is suggested by the teachings of Zhang.
	Applicant further argues that the sensor of Creanga was known at the time of Zhang.  This is not persuasive because the fact that Zhang might have taught a different solution to saliva glucose measurement would not preclude or dissuade one from using the device taught by Creanga for the same purpose. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creanga and Murr, Sensor Letters 9.2 (2011): 612-615 in view of Zhang et al., Sensing and Bio-Sensing Research 4 (2015): 96-102.
Regarding claim 1, Creanga teaches a method of measuring the concentration of an analyte (glucose) in a fluid sample (filtered potato juice), comprising a) placing the sample on an electrochemical biosensor comprising i) a support member substrate; ii) an electrochemical cell disposed on the support member substrate comprising a working electrode, a counter electrode, and a reference electrode; iii) a bio-cocktail disposed on the electrochemical cell, wherein the bio-cocktail comprises an enzymatic catalyst (glucose oxidase and horseradish peroxidase (HRP)) and a ferrocene redox mediator which is 1,1-ferrocene diacetic acid; b) applying a voltage to the electrochemical biosensor; and c) measuring the current output, which is directly proportional to the glucose concentration in the sample (Abstract; under 2. EXPERIMENTAL METHODS and 3.1. Disposable Biosensor).  Creanga teaches that the method/biosensor device is particularly useful for measuring glucose in samples containing very low glucose concentrations (since the particular redox mediator used in the device eliminates side-reactions that can interfere with such measurements), including samples between 0.005-1 mM (under 3.1. Disposable Biosensor).
Regarding claim 2, Creanga teaches that the biosensor comprises 1 unit glucose oxidase and 0.5 units HRP (under 2.3. Biosensor and Sample Preparation).
Regarding claim 7, Creanga teaches that the enzymatic catalysts are glucose oxidase and horseradish peroxidase (HRP) (under 2.3. Biosensor and Sample Preparation).
Re claim 10, Creanga teaches detection of glucose (under Abstract and 3.1. Disposable Biosensor).
Re claim 15, Creanga teaches that the bio-cocktail containing the glucose oxidase and HRP is deposited (only) on the working electrode (under 2.3. Biosensor and Sample Preparation).
Re claims 16 and 17, Creanga teaches that the method comprises applying the voltage to the working electrode using a potentiostat (under 2.4. Assay Procedure).
Re claim 21, Creanga teaches that the working, counter and reference electrodes are screen-printed onto the substrate (under 2.2. Apparatus).
Re claims 23 and 26, Creanga teaches that a single Ag/AgCl electrode serves as both the reference and counter electrodes (under 2.2. Apparatus).
Re claim 24, Creanga teaches that the electrochemical measurements are carried out in chronoamperometric mode (under 2.4. Assay Procedure).
Re claim 25, Creanga teaches that the chronoamperometric measurement involves measuring the current resulting from reduction of ferricinium (i.e. in reduction mode) (under 3.1. Disposable Biosensor).
Re claim 28, Creanga teaches measurement of glucose in the range of about 0.005-1 mM (under 3.1. Disposable Biosensor; Figs. 1 and 2), which substantially overlaps the claimed range and thus establishes a prima facie case of obviousness (see MPEP 2144.05).
Claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28 differ from Creanga in that: the glucose is measured in a biological fluid (claim 1); and the biological fluid is saliva, sweat, tears or other fluids secreted by mammals.
Zhang teaches that the levels of glucose in saliva directly correlate with blood glucose levels, making it possible to use salivary blood glucose measurements for diabetes management (under 1. Introduction, 2nd ¶).  Zhang further teaches that such a noninvasive means of glucose monitoring is highly desirable due to various drawbacks with commonly used blood glucose methods (including discomfort and/or infection) (under 1. Introduction, 2nd ¶).  Zhang further teaches that a glucose oxidase-based biosensor with a linear detection range between 0.017-0.81 mM glucose is effective for such salivary glucose monitoring (under 3.2. Glucose sensing; and 4. Conclusion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the glucose measuring method/biosensor of Creanga to measure glucose in saliva as taught by Zhang because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the method/biosensor of Creanga to measure salivary glucose because Zhang teaches that such a noninvasive measurement would be highly valuable in diabetes management.  Using the method/biosensor of Creanga to measure salivary glucose would have led to predictable results with a reasonable expectation of success because Zhang teaches that a glucose oxidase-based biosensor with a linear detection range between 0.017-0.81 mM glucose is effective for such salivary glucose monitoring, and the method/biosensor of Creanga has a linear detection range of 0.005-1 mM (which encompasses the effective range taught by Zhang).

Claims 18, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creanga in view of Zhang, as applied to claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28, further in view of US Patent Pub. 20090071823 to Catt et al.
Claims 18, 19 and 27 differ from the combination of Creanga in view of Zhang, as applied to claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28, in that: the support member substrate is selected from the group consisting of plastic films, paper, and cellulosic substrates (claim 18); the support member substrate is a plastic film selected from the group consisting of polyethylene terephthalate, polyvinyl chloride, polycarbonate, polypropylene, and polyester (claim 19) and the working electrode and the counter electrode are carbon/graphite (claim 27).
Catt teaches a disposable electrochemical sensor substantially similar to that of Creanga (comprising a support member substrate; an electrochemical cell disposed thereon comprising a working electrode, a counter electrode, and a reference electrode; an enzymatic catalyst which can be glucose oxidase and a redox mediator) ([0016]-[0077]).  
Regarding claims 18 and 19, Catt teaches that the choice of the support substrate material is not critical and usually comprises a polymeric substrate such as PVC (polyvinyl chloride), PE (polyester), PP (polypropylene), etc. ([0072]; [0085]).
Regarding claim 27, Catt teaches that carbon is a suitable material for the counter electrode, particularly carbon ink from Gwent ([0036]). Note that Creanga teaches a screen-printed carbon working electrode from Gwent (Creanga, p. 613, 1st ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Creanga in view of Zhang for measuring salivary glucose with a disposable electrochemical biosensor wherein the biosensor substrate is comprised of PVC, PE or PP and the counter electrode is carbon, as taught by Catt, because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using a PVC, PE or PP substrate and a carbon counter electrode as taught by Catt in the method of Creanga in view of Zhang would have led to predictable results with a reasonable expectation of success because Catt teaches that such materials are suitable for use in a substantially similar disposable electrochemical (glucose oxidase-based) biosensor useful for the same purpose of measuring glucose.  Moreover, Catt teaches that the choice of substrate material is not critical, and further teaches carbon ink from Gwent as a particularly useful carbon for the counter electrode (which is the same material used for the working electrode in Creanga).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657